DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
3.	This application is in condition for allowance except for the following formal matters: 
For Claim 9: In order to clarify the claimed subject matter is eligible and patentable subject matter under 35 USC 101, the term “non-transitory” should be added before the “computer readable storage medium ……”. Thus, Claim 9 should be amended as follows:
9.	 (Currently Amended) A non-transitory computer readable storage medium …… .
For the dependent Claims 10-16: They should be amended as the same way as Claim 9.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

                                                  Allowable Subject Matter
4.	Claims 1-20 are allowed.	
5.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Determining a six-dimensional acceleration of a center of mass of each joint of the robot in a base coordinate system using a forward kinematics algorithm, based on the kinematic parameters of each joint of the robot, and converting the six-dimensional acceleration of the center of mass of each joint of the robot in the base coordinate system to a six-dimensional acceleration in a world coordinate system; and calculating a torque required by a motor of each joint of the robot using an inverse dynamic algorithm, based on the six-dimensional acceleration of the center of mass of each joint of the robot in the world coordinate system, and controlling the motors of corresponding joints of the robot using a feedforward control, based on the calculated torque including remaining claim limitations. 
As per independent claim 9: It is the same reason as claim 1.
As per independent claim 17: It is the same reason as claim 1.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,986,118 to Yoshikawa discloses a robot position control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846